Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a semiconductor device comprising a dynamic random access memory (DRAM) device and a logic circuit; a first package pin to receive a signal and to provide an external connection for the semiconductor device; a first electric path connecting the DRAM device to the first package pin; a second electric path connecting the logic circuit to the first package pin, wherein signals can pass from the first package pin through the second electric path to the logic circuit regardless of a configuration of a switch in the first electric path; and the switch in the first electric path, wherein the configuration of the switch is controlled by a control signal generated based on whether the DRAM device is busy or idle, wherein, when the switch is in a first configuration, the first package pin is electrically separated from the DRAM device; and wherein, when the switch is in a second configuration, the first package pin is electrically coupled to the DRAM device" as recited in claim 2 and “a dynamic random access memory (DRAM) device; a logic circuit; a first package pin to receive a signal and to provide an external connection for the apparatus; a first electric path connecting the DRAM device to the first package pin, the first electric path comprising an isolation element, wherein a configuration of the isolation element is controlled by a control signal generated based on whether the DRAM device is busy or idle; and a second electric path connecting the logic circuit to the first package pin, wherein signals can pass from the first package pin through the second electric path to the logic circuit regardless of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/18/2021